Deen, Presiding Judge.
Defendant’s sole enumeration of error on appeal from his conviction for burglary is that he was denied effective assistance of counsel during the trial of his case.
Prior to his arrest, defendant was observed by police officers jimmying open a motel room door with a screwdriver. The officers investigated and caught defendant in the room with a pair of gloves in his right hand, observed a screwdriver lying on the bed and the protective lock from the television set lying broken on the floor. After being advised of his constitutional rights by one of the officers, defendant made an oral confession that he entered the room with a screwdriver in an attempt to steal the television set.
After pronouncing sentence on defendant, the trial judge complimented trial counsel: "... the Court wishes to state for the record that as it has stated to practically everyone in the D.A.’s office and others that I think you did the best job I’ve ever seen an attorney do in the defense of a case as this one developed and I wish to now commend you for the understanding of the [dejfenses that you thought appeared in the case, for the way you presented the same to the jury and for your professional conduct and your obvious legal ability as displayed throughout the *376trial of the case. The Court was very proud to realize that you were a member of this Bar.”
Submitted September 8, 1977
Decided September 30, 1977.
Gregory A. King, for appellant.
M. Randall Peek, District Attorney, David R. Rogers, Assistant District Attorney, for appellee.
After an examination of the record, we are in complete agreement with the trial judge.

Judgment affirmed.


Webb and Birdsong, JJ., concur.